DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7,9-16,21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, e.g. U.S. Patent Application Publication Number 2014/0264229 A1 to Yang et al. teaches a resistive random access memory (RRAM) device (e.g. FIG. 1B, also FIG. 6b) comprising
a bit line (154A, ¶ [0056]) overlying a semiconductor substrate (¶ [0024]);
a data storage layer (156, ¶ [0021],[0056]) around outer sidewalls and a top surface of the bit line (portion 104A); 
a word line (174/176, ¶ [0056]) overlying the data storage layer (156); and
a conductive layer (160, ¶ [0023],[0056]) between the word line and the bit line, wherein a bottom surface of the conductive layer (160) is aligned with a bottom surface of the bit line (portion 154A, see dashed lines in Examiner-annotated figure below), wherein a lateral thickness of the conductive layer (160) is less than a vertical thickness of the conductive layer (see Examiner-annotated figure below), as discussed previously (e.g. non-final office action mailed 07/24/2020).

    PNG
    media_image1.png
    598
    561
    media_image1.png
    Greyscale

	Prior art, e.g. U.S. Patent Application Publication Number 2017/0141161 A1 to Sakotsubo teaches (e.g. FIG. 10J) wherein a conductive layer (335) is an oxygen scavenger layer (Abstract, ¶ [0003],[0005], including a nitride of a list of materials including titanium [0103],[0099]-[0109]), as discussed previously.
Although prior art generally teaches forming isolation structures separating adjacent memory devices, prior art fails to reasonably teach or suggest an isolation structure overlying the bit line, wherein the data storage layer and the scavenger layer directly contact outer sidewalls of the isolation structure together with all of the other limitations of claim 1 as claimed, as indicated as allowable previously.  Claims 2-7,25 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.  Additionally, prior art fails to reasonably teach or suggest wherein the lateral thickness is defined along a sidewall of the bit line, and wherein the vertical thickness is defined at a position vertically above a top surface of the bit line together with the other limitations of amended claim 9 as claimed.  Claims 10-16 are allowed insofar as they depend upon and include all of the limitations of allowable claim 9.  Lastly, although prior art e.g. Sakotsubo teaches a memory device comprising a first bit line over a substrate, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891